Order issued: October 10 , 2012




                                             In The
                                       Truitt of Apprals
                                Fifth District of &ems at 'Betas

                                       No. 05-12-00868-CV


                                     DAN LOPEZ, Appellant
                                                    V.
                         RS CLARK & ASSOCIATES, INC., Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-07834-A

                                             ORDER
       By orders dated August 31, 2012 and September 27, 2012, the Court ordered Gary

Fitzsimmons, Dallas County District Clerk, to file within twenty days a supplemental clerk's record

containing: (1) the Defendant's Contest to the Judgment Debtor's Claimed Net Worth; and (2) the

trial court's order on the contest signed on July 31, 2012. As of today's date, we have not received

the requested supplemental clerk's record. Accordingly, we again ORDER Gary Fitzsimmons,

Dallas County District Court Clerk, to file, WITHIN SEVEN DAYS OF THE DATE OF THIS

ORDER, a supplemental clerk's record containing the above-mentioned two documents.

       We DIRECT the Clerk of this Court to send copies of this order by electronic transmission

to Gary Fitzsimmons, Dallas County District Clerk; to the Dallas County District Clerk, Civil

Records Division; and to counsel for all parties.